                 Case 3:19-cv-05344-BHS Document 20 Filed 06/10/20 Page 1 of 1



 1

 2                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 3                                     AT TACOMA

 4
     JAMES ELDON BREEDLOVE,                             CASE NO. 19-5344-BHS
 5
                                  Petitioner,           ORDER ADOPTING REPORT
            v.                                          AND RECOMMENDATION
 6
     JEFFREY A. UTTECHT,
 7
                                  Respondent.
 8

 9

10          This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 19. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14          (1)      The R&R is ADOPTED;

15          (2)      Petitioner’s petition for habeas corpus, Dkt. 6, is DENIED without

16                   prejudice;

17          (3)      A certificate of appealability is DENIED; and

18          (4)      This case is closed.

19          Dated this 10th day of June, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge



     ORDER - 1
